Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Karen Armento, CRNA, ARNP, )

) Date: September 25, 2007
Petitioner, )

) Docket No. C-06-237
-Vv.- ) Decision No. CR1658
)
Centers for Medicare & Medicaid )
Services. )
)
DECISION

I affirm the determination of the Medicare Part B Hearing Officer (Hearing Officer) to
uphold the denial by the Medicare Part B Carrier, National Heritage Insurance Company
(Carrier), of Petitioner, Karen Armento’s application for a Medicare provider number
(provider number or billing number). I find that the Hearing Officer correctly determined
that Petitioner does not meet the regulatory requirements for obtaining a provider number
as a nurse practitioner.

I. Applicable Authority

Section 1866(j)(1) of the Social Security Act (Act), as amended by section 936 of the
Medicare Prescription Drug, Improvement, and Modernization Act of 2003, Pub. L. No.
108-173, authorized the Secretary of Health and Human Services (Secretary) to establish
a process for the enrollment in the Medicare Part B program of providers of services and
suppliers. Section 1866(j)(2) of the Act gives providers and suppliers appeal rights for
certain determinations involving enrollment, using the procedures that apply under
section 1866(h)(1)(A) of the Act. These procedures are set out at 42 C.F.R. Part 498, et.
seq., and provide for hearings by Administrative Law Judges (ALJs) and review of ALJ
decisions by the Departmental Appeals Board (Board).
2

In provider appeals under 42 C.F.R. Part 498, the Board has determined that CMS must
make a prima facie case that an entity has failed to comply substantially with federal
requirements. See MediSource Corporation, DAB No. 2011 (2006). “Prima facie”
means that the evidence is “[s]ufficient to establish a fact or raise a presumption unless
disproved or rebutted.” Rosalyn L. Olian, DAB CR1472, at 2 (2006); see also Hillman
Rehabilitation Center, DAB No. 1611, at 8 (1997), aff'd, Hillman Rehabilitation Ctr. v.
U.S. Dep’t. of Health and Human Services, No. 98-3789 (GEB) (D.N.J. May 13, 1999).
To prevail, the entity must overcome CMS’s showing by a preponderance of the
evidence. Batavia Nursing and Convalescent Center, DAB No. 1904 (2004), aff'd,
Batavia Nursing and Convalescent Center v. Thompson, 129 Fed. Appx.187 (6" Cir.
2005); Emerald Oaks, DAB No. 1800 (2001); Cross Creek Health Care Center, DAB
No. 1665 (1998).

Medicare Part B is a supplementary medical insurance program for the aged and disabled.
Act, sections 1831-1848. Section 1861(s) of the Act defines medical and other health
services that are eligible for Medicare reimbursement by a non-physician practitioner or
an allied health professional. Under section 1842(b)(18)(C) of the Act, the types of
“practitioners” include the following: a physician assistant, nurse practitioner, clinical
nurse specialist, certified registered nurse anesthetist, certified nurse-midwife, clinical
social worker, clinical psychologist, registered dietician, and nutrition professional.

Federal regulations define the credentialing requirements and criteria for providers and
provider eligible services at 42 C.F.R. §§ 410.69-410.78. The regulation at 42 C.F.R.

§ 410.75(b) sets forth the qualifications required to be enrolled in the Medicare program
as a nurse practitioner. For Medicare Part B coverage for his or her services, a nurse
practitioner must:

(1)G) Be a registered professional nurse who is authorized by the State in which
the services are furnished to practice as a nurse practitioner in accordance with
State law; and

(ii) Be certified as a nurse practitioner by a recognized national certifying body
that has established standards for nurse practitioners; or

(2) Be a registered professional nurse who is authorized by the State in which the
services are furnished to practice as a nurse practitioner in accordance with State
law and have been granted a Medicare billing number as a nurse practitioner by
December 31, 2000; or

(3) Be a nurse practitioner who on or after January 1, 2001, applies for a Medicare
billing number for the first time and meets the standards for nurse practitioners in
paragraphs (b)(1)(i) and (b)(1)(ii) of this section; or
3

(4) Be a nurse practitioner who on or after January 1, 2003, applies for a Medicare
billing number for the first time and possesses a master’s degree in nursing and
meets the standards for nurse practitioners in paragraphs (b)(1)(i) and (b)(1)(ii) of
this section.

42 C.F.R. § 410.75(b).
If. Background

By letter dated April 5, 2005, the Carrier notified Petitioner that her application' for a
Medicare provider number had been approved.” CMS Exhibit (CMS Ex.) 1, at 1,3. By
letter dated June 7, 2005, the Carrier notified Petitioner that her provider number would
e revoked 15 days from the date of the letter because she “[did] not meet CMS
regulatory requirements for a Nurse Practitioner.” CMS Ex. 2.

Petitioner appealed the decision to the Carrier, and a Hearing Officer conducted a hearing
y telephone on November 11, 2005. The Hearing Officer subsequently issued a decision
(Hearing Officer decision) on November 15, 2005 upholding the Carrier’s revocation of
Petitioner’s Medicare provider number. Specifically, the Hearing Officer noted that
Petitioner is licensed in New Hampshire as a nurse practitioner. However, the Hearing
Officer determined that based on the information provided in the appeal, Petitioner did
not meet the educational requirements nor national certification requirements for a nurse
practitioner set forth in 42 C.F.R. § 410.75. The Hearing Officer also found that
Petitioner first enrolled in the Medicare program as a nurse practitioner in March 2005,
and, as a result, Petitioner did not meet the qualifications for the “grandfathering”
provision of 42 C.F.R. § 410.75(b)(2). Because Petitioner lacked the requisite
educational and national certification requirements, the Hearing Officer found that the
Carrier’s revocation of Petitioner’s provider number had been correct. The Hearing
Officer advised Petitioner of her appeal rights and that she could appeal the decision to an
ALJ.

' Petitioner had applied for a Medicare provider number as a nurse practitioner on
or about March 2005. Petitioner had already received a provider number as a certified
registered nurse anesthetist (CRNA) in December 1993. Petitioner Exhibit (P. Ex.) 1.

> A revised letter dated April 11, 2005, notified Petitioner of the same. CMS Ex.
1, at 1.
4

By letter dated January 12, 2006 (hearing request), Petitioner, acting pro se, filed a timely
appeal of the Hearing Officer’s decision. The case was assigned to me for a hearing and
decision. I held a telephone prehearing conference with the parties on April 25, 2006. I
informed Petitioner that she had a right to retain an attorney to represent her; however,
Petitioner elected to proceed pro se. I set a schedule for the parties to file submissions
and directed that a copy of all submissions be served on the other party. See Order, dated
May 3, 2006.

CMS has submitted its brief in support of the Hearing Officer’s decision (CMS Br.).

CMS has also submitted exhibits marked CMS Exs. 1-6. Petitioner has submitted her
response brief in opposition (P. Br.) to CMS’s brief. Petitioner also submitted exhibits,
marked KA Exs. 1-7. In order to conform with the Civil Remedies Division procedures
that accompanied the March 3, 2006 acknowledgment letter to Petitioner, I have re-
marked Petitioner’s exhibits as P. Exs. 1-7. Prior to the telephone prehearing conference,
Petitioner submitted a brief in support of her position along with exhibits she marked as
A-L. I labeled this submission and the attached exhibits as Petitioner’s Introductory Brief
(P. Intro. Br.), and re-marked the exhibits as P. Intro. Exs. 1-12. Neither party objected to
the admission of any of the exhibits. Therefore, I admit CMS Exs. 1-6, P. Exs. 1-7, and

P. Intro. Exs. 1-12 into the record.

By Order dated October 5, 2006, I gave CMS two weeks from the date of the Order to file
a Reply to Petitioner’s response brief. CMS did not submit a reply and the record was
closed.

Ill. Issue, and findings of fact and conclusions of law

A. Issue

The issue in this case is whether Petitioner satisfied the necessary requirements to obtain
a Medicare provider number as a nurse practitioner, as set out at 42 C.F.R. § 410.75(b).

B. Findings of fact and conclusions of law

Petitioner has not satisfied the nurse practitioner requirements set
forth at 42 C.F.R. § 410.75(b).

Petitioner must show that she has met all statutory and regulatory requirements in order to
qualify for a Medicare provider number as a nurse practitioner.’ Petitioner contends that

> Petitioner’s Introductory Brief and CMS’s Brief make reference to Petitioner’s
pain management services that she provided as a CRNA and the denial of claims by the
5

she meets the requirements for Medicare Part B coverage of a nurse practitioner’s
services because she qualifies under 42 C.F.R. § 410.75(b)(1). P. Br. at 3. According to
Petitioner, she has been authorized by the State of New Hampshire to practice as an
advanced registered nurse practitioner and has been certified as a nurse practitioner by the
American Association of Nurse Anesthetists (AANA). Jd. at 4-5; P. Exs. 3, 4. Petitioner
maintains that because she was licensed by New Hampshire in 1994 and received
certification by the AANA, a recognized national certifying body, in 1984, she has
fulfilled the regulatory requirements for Medicare coverage of her services as a nurse
practitioner pursuant to subsections (i) and (ii) of 42 C.F.R. § 410.75(b)(1). P. Br. at 3-5.

Petitioner asserts that she is not a first time applicant for a Medicare number because she
was granted a number in 1993 and has been recognized in the State of New Hampshire as
a nurse practitioner since 1994. P. Br. at 3-4. Petitioner indicated that she billed
Medicare for pain management services she provided to patients in a hospital setting. Jd.
Petitioner contends that because she was licensed by New Hampshire in 1994 and granted
a Medicare billing number in 1993, she has fulfilled the “grandfathering” regulatory
requirements for Medicare coverage of her services as a nurse practitioner pursuant to 42
C.F.R § 410.75(b)(2). Id. at 3-5.

Petitioner further maintains that because she received a Medicare provider number as a
CRNA, which Petitioner asserts is a specialty of advanced registered nurse practitioners
under state law, that provider number should qualify her for Medicare Part B payment as
a nurse practitioner, as well as a CRNA. P. Br. at 5-6. Furthermore, Petitioner asserts
that she is licensed by the State of New Hampshire to perform all services advanced
registered nurse practitioners are permitted to perform, plus additional services that may
be performed by CRNAs. P. Intro. Br. at 1.

Based on the record before me, Petitioner does not meet any of the regulatory
requirements under 42 C.F.R. § 410.75(b) and therefore is not entitled to a Medicare
provider number as a nurse practitioner.

Pursuant to 42 C.F.R. § 410.75(b), one of four conditions must be met in order for
Petitioner to qualify for a Medicare provider number as a nurse practitioner. To satisfy
the first subsection of 42 C.F.R. § 410.75(b), a nurse practitioner must be certified by a
recognized national certifying body that has established standards for nurse practitioners.

Carrier for these services under Petitioner’s CRNA Medicare provider number. I will not
address this issue because the sole issue that I am authorized to decide in this case is
whether Petitioner qualifies for a Medicare provider number as a nurse practitioner under
the explicit requirements of the regulation at 42 C.F.R. § 410.75(b). See 42 C.F.R.

§ 498.5(a).
6

42 C.F.R. § 410.75(b)(1)(ii). According to Petitioner, she is a member of the AANA. P.
Br. at 5; P. Ex. 4; CMS Ex. 6, at 2. The AANA does not qualify as an organization that
has established standards for nurse practitioners. It is a professional association for
CRNAs. As CMS contends, “the requirement for certification by a national certifying
body [is] separate for CRNAs from that for nurse practitioners.” CMS Br. at 8.

The Medicare Carriers Manual § 2158 lists the following as national organizations that
establish standards for nurse practitioners: American Academy of Nurse Practitioners
(AANP); American Nurses Credentialing Center (ANCC); National Certification
Corporation for Obstetric, Gynecologic and Neonatal Nursing Specialties; National
Certification Board of Pediatric Nurse Practitioners & Nurses; Oncology Nurses
Certification Corporation (ONCC); and Critical Care Certification Corporation. CMS Ex.
5, at 3, 4. Petitioner has not listed any of the organizations nor an acronym used by one
of these organizations on her curriculum vitae. CMS Ex. 6; P. Intro. Ex. 1. Because
Petitioner has not shown that she is certified by a recognized national nursing practitioner
certifying body, she does not fall under those recognized as nurse practitioners pursuant
to 42 C.F.R. § 410.75(b)(1).

A nurse practitioner’s services may be covered under Medicare Part B if she meets the
requirements listed in 42 C.F.R. § 410.75(b)(2). That section of the regulation provides
that a licensed nurse practitioner that has received her Medicare billing number as a nurse
practitioner by December 31, 2000, can receive reimbursement from Medicare for her
services as a nurse practitioner. Petitioner has not received a Medicare billing number as
a nurse practitioner; thus, she does not meet the requirements under 42 C.F.R.

§ 410.75(b)(2).

Petitioner argues that she received a Medicare billing number as early as 1993 and that
this billing number would allow her to receive Medicare reimbursement pursuant to

42 C.F.R. § 410.75(b)(2). CMS counters that “there is no provision [in 42 C.F.R.

§ 410.75(b)(2)] for an individual to qualify for the period on or before December 31,
2000 with a Medicare billing number fora CRNA.” CMS Br. at 6. One of the primary
reasons this section of the regulation, 42 C.F.R. § 410.75(b)(2), was promulgated was so
that nurse practitioners who had received a Medicare billing number before January 1,
2001, would not be subject to the newly included requirements of national certification
and the educational requirement of possessing a master’s degree. See 64 Fed. Reg. at
59,412 (Nov. 2, 1999). Essentially, CMS did not want to disqualify many nurse
practitioners, who were otherwise qualified, from receiving Medicare reimbursement as a
result of final promulgation of 42 C.F.R. § 410.75(b)(2). CMS is correct in that there is
no provision in the regulations that allows a Medicare billing number for a CRNA to be
used as a substitute for a billing number for nurse practitioners. The regulation does not
provide me with the authority to substitute or allow a CRNA billing number to satisfy the
nurse practitioner billing number requirement in section 42 C.F.R. § 410.75(b)(2).

7

Although Petitioner was a licensed nurse practitioner in the State of New Hampshire as
early as 1994, she had not received a Medicare billing number as a nurse practitioner by
December 31, 2000. Thus, her services do not qualify for Medicare reimbursement under
42 C.F.R. § 410.75(b)(2).

Because Petitioner never received a Medicare billing number as a nurse practitioner, she
is, in fact, applying for a Medicare billing number as a nurse practitioner for the first time
and is subject to the requirements in 42 C.F.R. § 410.75(b)(4). Under 42 C.F.R.

§ 410.75(b)(4), an applicant for Medicare coverage as a nurse practitioner must possess a
master’s degree in nursing and meet subsections (b)(1)(i) and (b)(1)(ii) of 42 C.F.R.

§ 410.75. As discussed previously, Petitioner does not meet the standard at 42 C.F.R.

§ 410.75(b)(1)(ii) because she has not been certified by a recognized national certifying
body that has established standards for nurse practitioners. 42 C.F.R. § 410.75(b)(1)(ii).
In addition, Petitioner does not meet the requirements of 42 C.F.R. § 410.75(b)(4)
because Petitioner does not possess a master’s degree in nursing. P. Intro. Ex. 1; CMS
Ex. 6.

IV. Conclusion

Based on my review of all of the evidence and arguments before me, I conclude that
Petitioner does not qualify for Medicare reimbursement of services as a nurse practitioner
because she is not certified by a recognized national certifying body for nurse
practitioners and she does not possess the requisite educational degree. Petitioner thus
fails to satisfy the statutory and regulatory requirements. Accordingly, I find that
Petitioner is not entitled to obtain a Medicare provider number as a nurse practitioner. I
therefore affirm the Hearing Officer’s determination to uphold the denial by the Carrier of
Petitioner’s application for a Medicare provider number.

/s/
Alfonso J. Montano
Administrative Law Judge
